     Case 1:18-cv-00636-NONE-SAB Document 63 Filed 09/01/21 Page 1 of 10


 1

 2

 3

 4

 5

 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12     MARICELA LAURINO, et al.,                          No. 1:18-cv-00636-NONE-SAB

13                        Plaintiffs,

14            v.                                          ORDER DENYING MOTION FOR
                                                          ADVERSE INFERENCE WITHOUT
15     UNITED STATES OF AMERICA,                          PREJUDICE AND DENYING MOTION FOR
                                                          TERMINATING SANCTIONS
16                        Defendant.
                                                          (Doc. Nos. 54, 55, 58)
17

18

19                                             BACKGROUND

20           The central dispute in the case is whether the United States (“defendant”) is liable for the

21    wrongful death of Manuel Jurado (“Jurado”), who was riding his motorcycle when he was

22    involved in an accident with a US Postal Service vehicle. (See generally Doc. No. 1.) Jurado

23    died as a result of the accident. (Id. ¶ 2.) Jurado had two sets of children from his first and

24    second wives (the “Laurino Plaintiffs” and the “Jurado Plaintiffs,” respectively). Both sets of

25    children are plaintiffs in this consolidated wrongful death action. (See Doc. No. 54 at 2.)

26           The extended family also was involved in a probate dispute after Jurado’s death. (See

27    Scarborough Decl. (Doc. No. 54) Ex. 8 (docket sheet reflecting January 14, 2019 Petition for

28    Revocation of Probate of Purported Will).) In the context of that dispute, the Laurino Plaintiffs

                                                         1
     Case 1:18-cv-00636-NONE-SAB Document 63 Filed 09/01/21 Page 2 of 10


 1    submitted a handwritten document dated May 21, 2016, asserting that the document was the

 2    decedent’s will. (See id. Ex. 1 (Marisela Laurino Dep.) at 60; id. Ex. 5 (order and related

 3    documents from probate court).) The May 21, 2016 document paints (in detail) decedent’s

 4    relationship with the Jurado Plaintiffs in a negative light and his relationship with the Laurino

 5    Plaintiffs in a positive light. (Id. Ex. 6.) The Jurado Plaintiffs challenged the validity of this

 6    document in probate court and the parties eventually settled the matter. (See generally id. Ex. 8.)

 7            The May 21, 2016 document was produced in discovery in this case. Initially, the Laurino

 8    Plaintiffs all testified at deposition that the document was signed by their father. (Id. Ex. 1

 9    (Marisela Dep.) at 62; id. Ex. 2 (Vivian Dep.) at 40; id. Ex. 3 (Irma Dep.) at 55–56; id. Ex. 4

10    (Yvette Dep.) 57, 60.) Several Jurado Plaintiffs disagreed and testified that the document was not

11    in their father’s handwriting. (Id. Ex. 10 (Patricia Dep.) at 53–54, 55; id. Ex. 11 (Joel Dep.) at

12    46–47.)

13            Once questions about the May 21, 2016 document arose, the United States followed up

14    with additional discovery requests aimed at the Laurino Plaintiffs (id. ¶ 14 & Ex. 13), who

15    objected and invoked the Fifth Amendment (id. Exs. 14–17). Two motions to compel followed.

16    (Doc. Nos. 29, 32.) One was withdrawn, but another was ruled upon by the assigned magistrate

17    judge, who required the Laurino Plaintiffs to produce handwriting exemplars. (See Doc. No. 33.)

18            Defendant then hired a handwriting expert who concluded that it was more probable than

19    not that the handwriting on the May 21, 2016 document was not Jurado’s and that there were

20    reasons to believe the signature on the document was not his either. (Scarborough Decl. Ex. 13.)
21            Thereafter, defendant filed the motion now pending before the undersigned, which

22    requests: (1) adverse inference determinations that the May 21, 2016 document discussed above

23    was not written by decedent and that the Laurino Plaintiffs falsely testified concerning the

24    handwriting in this document; (2) terminating sanctions against the Laurino Plaintiffs. (Doc. No.

25    54.)

26    /////
27    /////

28    /////

                                                          2
     Case 1:18-cv-00636-NONE-SAB Document 63 Filed 09/01/21 Page 3 of 10


 1                                                 ANALYSIS

 2    A.      Request for Adverse Inference Determinations

 3            As mentioned, defendant is asking the court to make adverse inference determinations

 4    that: (a) the May 21, 2016 document was not written by decedent and (b) that the Laurino

 5    Plaintiffs falsely testified concerning the handwriting. Here, if found appropriate, such an

 6    inference would be made in the face of the Laurino Plaintiffs’ invocation of their Fifth

 7    Amendment privilege against self-incrimination. The Ninth Circuit provides that “no negative

 8    inference can be drawn against a civil litigant’s assertion of his privilege against self-

 9    incrimination unless there is a substantial need for the information and there is not another less

10    burdensome way of obtaining that information.” Doe ex rel. Rudy-Glanzer v. Glanzer, 232 F.3d

11    1258, 1265 (9th Cir. 2000). Further, the court must determine whether the value of presenting the

12    evidence is substantially outweighed by the danger of unfair prejudice to the party asserting the

13    privilege, and the inference may be drawn only when there is independent evidence of the fact

14    about which the party refuses to testify. Nationwide Life Ins. Co. v. Richards, 541 F.3d 903, 911–

15    12 (9th Cir. 2008). In sum, there must be: (1) a substantial need; (2) no less burdensome way of

16    obtaining the information; (3) evidentiary value that substantially outweighs the danger of unfair

17    prejudice to the party asserting the Fifth Amendment; and (4) independent evidence of the fact

18    that the party refuses to testify about.

19            As an example, in Nationwide, in the context of a dispute over a life insurance policy, the

20    Ninth Circuit affirmed a district court’s decision to draw an adverse inference from a wife’s
21    refusal to testify about her own involvement in her husband’s murder. Id. at 912–13. The Ninth

22    Circuit agreed that there was substantial need for the testimony because it “went to the central

23    question in the case”: whether she asked another person to murder her husband. Id. at 912.

24    There was also ample independent evidence to support the adverse inference the district court

25    eventually drew (i.e., that the wife was involved in the murder), including evidence that the wife

26    was having an affair with the murderer. Id. at 912–13.
27            Here, the United States argues that the evidence the Laurino Plaintiffs are now

28    withholding (given their invocation of their rights under the Fifth Amendment) is important to the

                                                          3
     Case 1:18-cv-00636-NONE-SAB Document 63 Filed 09/01/21 Page 4 of 10


 1    government’s defense case because that evidence is relevant on the issue of damages. The United

 2    States advances two alternative uses for the document to demonstrate that it has a “substantial

 3    need” for the information. On the one hand, the government contends that, assuming the May 21,

 4    2016 document is a valid will, the will may be admissible because it speaks to Jurado’s state of

 5    mind concerning the relative closeness of his relationship with the two groups of Plaintiffs. (See

 6    Doc. No. 54-1 at 7.) Among other things, the will presumably would then support a finding that

 7    Jurado was not close with the Jurado Plaintiffs, which conflicts with what the Jurado Plaintiffs

 8    contend in this action. (See id.)

 9           Alternatively, if the May 21, 2016 document was not written by Jurado, the United States

10    asserts that it could have used the evidence to demonstrate that one or more of the Laurino

11    Plaintiffs knowingly submitted an invalid document to the probate court to obtain Jurado’s assets

12    after his death, and that all four Laurino Plaintiffs testified falsely about the document at

13    deposition in this case. (Id. at 7–8.) According to the United States, determining whether the will

14    is valid is the only way to resolve the conflicting evidence. (See id.)

15           The United States’ arguments roughly track the reasoning offered by the magistrate judge

16    in support of the finding that the United States required additional time to inquire into the validity

17    of the May 21, 2016 document because the document is “highly relevant to the Defendant’s

18    ability to defend in this action, particularly as to amount of damages.” (Doc. No. 28 at 11.) The

19    magistrate judge further found:

20                   The May 21 Letter contains statements that present the Decedent’s
                     relationship with the Jurado Plaintiffs in a negative light. The content
21                   of the letters, as well as the dispute over whether the Decedent wrote
                     the letters, are relevant for various reasons. First, if the Laurino
22                   Plaintiffs’ testimony that the letter was written by the Decedent is
                     accurate, the sentiments contained in the letter directly relate to the
23                   Jurado Plaintiffs’ claims and the amount of damages they would be
                     entitled to recover in this wrongful death action. Second, given the
24                   Jurado Plaintiffs’ testimony that the letters were not the Decedent’s
                     handwriting, if the letters were in fact written by the Decedent, such
25                   fact is relevant to impeach the Jurado Plaintiffs testimony that the
                     Decedent did not write the letters. Third, if the Jurado Plaintiffs are
26                   correct that the handwriting does not belong to the Decedent, it is
                     relevant to impeaching the Laurino Plaintiffs regarding the
27                   authenticity of the letters, and perhaps, may raise the possibility that
                     the Laurino Plaintiffs committed perjury.
28

                                                          4
     Case 1:18-cv-00636-NONE-SAB Document 63 Filed 09/01/21 Page 5 of 10


 1    (Id. at 11–12.)

 2            But that reasoning did not take into consideration, because it was not required to, whether

 3    the information sought in discovery would ultimately be admissible at the trial of this action. In

 4    contrast, the adverse inference inquiry appears to require that the court consider admissibility.

 5    The Ninth Circuit has described one of the steps in the adverse inference inquiry as follows: the

 6    court must examine whether the “value of presenting such evidence [i]s substantially outweighed

 7    by the danger of unfair prejudice that drawing the adverse inference on that question would have”

 8    on the party claiming the Fifth Amendment privilege. Doe ex rel. Rudy-Glanzer v. Glanzer, 232

 9    F.3d 1258, 1266 (9th Cir. 2000) (emphasis added). In Doe, the Ninth Circuit specifically noted

10    that the adverse inference inquiry requires “a case-by-case analysis with a balancing test which

11    weighs the need for the information being sought (and consequently its admissibility at trial)

12    against the afforded constitutional protections.” Id. at 1267 (emphasis added).

13            It is important to focus carefully on how the government asserts that it would use the

14    evidence in question under the “will is valid” scenario. Assuming that evidence the Laurino

15    Plaintiffs are withholding (due to their invocation of their rights under the Fifth Amendment)

16    could establish the validity of the May 21, 2016 document as a will, the government contends that

17    the document “would not be offered to prove the truth of the many factual matters asserted in it,

18    such as . . . whether the allegation of sexual abuse made in the will actually happened.” (Doc.

19    No. 58 at 4.) Rather the government claims it would offer the evidence “to show Jurado’s state of

20    mind concerning the relationship he had with the various plaintiffs.” (Id. at 5.)
21            Assuming this limited hypothetical proposed use, the Laurino Plaintiffs argue that the

22    evidence is irrelevant. They claim that the decedent’s state of mind is not relevant because what

23    really matters in the damages determination here is how the living children felt about their father,

24    not how he felt about them. (Doc. No. 55 at 2–3.) Although the Laurino Plaintiffs do not cite any

25    authority for this proposition, the very nature of a wrongful death suit suggests that the

26    government’s planned use of the evidence would be of limited value in resolving any relevant
27    issue presented in this case.

28    /////

                                                         5
     Case 1:18-cv-00636-NONE-SAB Document 63 Filed 09/01/21 Page 6 of 10


 1            The United States cites the decision in Krouse v. Graham, 19 Cal. 3d 59, 68 (1977), for

 2    the proposition that the will, if authentic, is relevant evidence of “the closeness of the family unit,

 3    the warmth of feeling between family members, and the character of the deceased as kind and

 4    attentive or kind and loving.” Other cases have built upon Krouse to confirm that evidence from

 5    a wide circle of acquaintances may be relevant to proving the warmth of feeling between family

 6    members and the character of the decedent. See Cederblom v. United States, No. 05CV1551 J

 7    (BLM), 2006 WL 8455438, at *3 (S.D. Cal. Mar. 14, 2006). But none of these cases undermine

 8    the central premise that wrongful death damages are designed to compensate the losses of the

 9    living. See Quiroz v. Seventh Ave. Ctr., 140 Cal. App. 4th 1256, 1264 (2006) (“A plaintiff in a

10    wrongful death action is entitled to recover damages for his own pecuniary loss, which may

11    include (1) the loss of the decedent's financial support, services, training and advice, and (2) the

12    pecuniary value of the decedent’s society and companionship—but he may not recover for such

13    things as the grief or sorrow attendant upon the death of a loved one, or for his sad emotions, or

14    for the sentimental value of the loss.”); see also Cal. Code. Civ. P. § 377.61 (allowing a wrongful

15    death plaintiff to recover “damages . . . that, under all the circumstances of the case, may be just,

16    but may not include damages recoverable under [a survival action pursuant to] Section 377.34).

17            In light of the authorities cited above, any evidence of Jurado’s state of mind would only

18    be admissible to the extent it supports (or undermines) the claimed losses of the living, as

19    established by the Plaintiff groups. The only factual question under Krouse to which the will

20    would arguably be relevant is how close those family relationships actually were. The United
21    States, however, cannot establish the answer to that question solely through Jurado’s state of

22    mind, i.e. through admission of the will, because the terms of a will do not establish the losses of

23    the living in a wrongful death claim.1 Even assuming the May 21, 2016 document and any

24    testimonial evidence the Laurino Plaintiffs are withholding about that document were to be

25    /////

26
      1
        For instance, a will might disinherit a spouse or child—for whatever purpose or reason—who
27    was nonetheless supported financially and emotionally during the decedent’s life. Such financial
      and emotional support during life could form the basis for damages in a wrongful death suit,
28
      notwithstanding the disinheritance by testamentary will.
                                                          6
     Case 1:18-cv-00636-NONE-SAB Document 63 Filed 09/01/21 Page 7 of 10


 1    admissible as proof related to the closeness of the family relationships,2 the court is not persuaded

 2    that the government has demonstrated either a substantial need for such evidence, or that there are

 3    not less burdensome ways to prove the real nature of the various familial relationships at issue.

 4    For one thing, third parties can be called testify as to the closeness of the family relationships at

 5    issue. On the present record, nothing suggests such an approach would prove insufficient to

 6    establish (or challenge) plaintiffs’ loss-of-society damages.3

 7           For these reasons, the government’s request for an adverse inference that the May 21,

 8    2016 document was not authored by decedent will be denied without prejudice to a renewed

 9    request at trial should further development of the record demonstrate that the relevant factors

10    warrant a different ruling.

11           On the flipside, assuming that the evidence the Laurino Plaintiffs are withholding (by

12    invocation of their Fifth Amendment privilege) could be used to establish that the May 21, 2016

13    document is not a valid will, such evidence would be inadmissible to establish Jurado’s state of

14    mind because the letter was not authored by him.4 Under this “will is invalid” scenario, the

15    government still seeks an adverse inference determination that the Laurino Plaintiffs falsely

16
      2
17      Although there is no directly relevant hearsay exception, the United States claims that the
      documents would not be used for a hearsay purpose and therefore that the hearsay bar does not
18    apply at all. (Doc. No. 58 at 4–5.)

19    3
        The court is also mindful that the very use suggested by the government under its “will is valid”
      scenario runs contrary to the adverse inference determination they request of the court, namely a
20    finding that the document was not written by decedent. It appears that the government is simply
21    posing this hypothetical use to underscore that the will is important to its case. But it is not at all
      clear that the adverse inference caselaw allows the court to bend reality in such a way when
22    determining whether there is a “substantial need” for the information. Crucially, an “adverse
      inference can only be drawn when independent evidence exists of the fact to which the party
23    refuses to answer.” Glanzer, 232 F.3d at 1264. The government cannot have its cake and eat it,
      too in this regard. In other words, it cannot force the court to assume the will is valid to establish
24
      substantial need, while at the same offering evidence it insists demonstrates that the will is not
25    valid.
      4
26       The United States points out, correctly, that the will could be subject to judicial notice because
      it was filed in probate court. (Doc. No. 58 at 4 (citing In re Tower Park Properties, LLC, 803
27    F.3d 450, 452 n.2 (9th Cir. 2015)).) But judicial notice would permit this court only to take
      notice that the will was filed in probate court and of the content of the document; judicial notice
28
      would not automatically authenticate the will itself as a valid holographic will.
                                                          7
     Case 1:18-cv-00636-NONE-SAB Document 63 Filed 09/01/21 Page 8 of 10


 1    testified about the provenance of the will. In relation to this request, the inference the

 2    government asks the court to draw is not directly related to the will itself. Rather, it is simply that

 3    the Laurino Plaintiff’s gave false testimony. Such false testimony would have little to no direct

 4    bearing on the loss-of-society damages case, but (obviously) might bear on the Laurino Plaintiff’s

 5    credibility should they elect to testify at the trial of this action. Because it is not clear whether,

 6    particularly in light of the controversy over the will,5 any of the Laurino Plaintiffs intend to testify

 7    at the trial in this case, the court declines to rule on this request at this time. The United States

 8    may renew its request in the form of a motion in limine as appropriate.

 9    B.      Request for Terminating Sanctions

10            The United States has also requested imposition of terminating sanctions. Courts have the

11    inherent power to dismiss an action where “a party has engaged deliberately in deceptive

12    practices that undermine the integrity of judicial proceedings.” Anheuser-Busch, Inc. v. Nat.

13    Beverage Distributors, 69 F.3d 337, 348 (9th Cir. 1995). Dismissal may be an appropriate

14    sanction for falsifying a deposition, under Federal Rule of Civil Procedure 11, as a well as under

15    the court’s inherent powers. Combs v. Rockwell Int’l Corp., 927 F.2d 486, 488–89 (9th Cir.

16    1991) (“Counsel’s changes [to the deposition] dealt with issues of central importance in the

17    upcoming summary judgment hearing . . . The mendacity of the client and the combined fraud

18    and incompetence of his counsel are so egregious that there is no need to reach the merits of the

19    motion for summary judgment. The case was properly dismissed.”). “Before imposing the harsh

20    sanction of dismissal, the district court must weigh several factors: (1) the public’s interest in
21    expeditious resolution of litigation; (2) the court’s need to manage its dockets; (3) the risk of

22    prejudice to the party seeking sanctions; (4) the public policy favoring disposition of cases on

23    their merits; and (5) the availability of less drastic sanctions.” Anheuser-Busch, 69 F.3d at 348.

24    The conduct to be sanctioned must be due to willfulness, fault, or bad-faith, and due process

25    concerns require a relationship between the party’s misconduct and the matters in controversy

26    /////
27
      5
        Obviously, under these circumstances, at the very least serious concerns regarding the veracity
28
      of the Laurino Plaintiffs’ testimony on this subject have been presented.
                                                           8
     Case 1:18-cv-00636-NONE-SAB Document 63 Filed 09/01/21 Page 9 of 10


 1    such that the “transgression threaten[s] to interfere with the rightful decision of the case.” Id.

 2    (citations and quotation marks omitted).

 3           In support of their request for imposition of terminating sanctions, defendants argue that

 4    the false testimony in question undermines the integrity of these proceedings because it interferes

 5    with the determination of appropriate damages to be awarded by potentially inflating the Laurino

 6    Plaintiff’s damages and minimizing the Jurado Plaintiff’s damages. (Doc. No. 54-1 at 9.) The

 7    United States also contends it has been prejudiced by being “forced to expend significant

 8    resources directed to determining the authenticity of the handwriting in the will.” (Id. at 10.) In

 9    addition, now that the Laurino Plaintiffs have invoked their 5th Amendment rights in connection

10    with this issue, the United States cannot fully develop the record related to the validity of the will.

11    (Id.) The United States concedes, however, that consideration of a number of the factors relevant

12    to the imposition of terminating sanctions weigh against the request, namely: the public interest

13    favors disposition on the merits; lesser sanctions (including monetary sanctions and/or an adverse

14    inference determination) can cure some of the prejudice. (Id. at 10–11.) The government asserts

15    that the imposition of other sanctions will not address the fact that the Laurino Plaintiffs’ overall

16    conduct “directly challenges the integrity of the judicial system.” (Id. at 11.)

17           Ultimately, given the court’s conclusion set forth above that the validity of the will is not

18    central to the disposition of this case, the court cannot conclude that false testimony about the will

19    undermines the integrity of these proceedings. This is because there is no direct relationship

20    between the party’s alleged misconduct and the matters placed in controversy by this action such
21    that the “transgression threaten[s] to interfere with the rightful decision of the case.” Anheuser-

22    Busch, 69 F.3d at 348.

23    C.     Plaintiffs’ Expert Disclosure

24           In the context of mounting an opposition to the government’s motion, the Laurino

25    Plaintiffs retained their own handwriting expert and (anticipating an objection) requested the

26    court’s permission to present that expert’s report, even though the expert was disclosed after the
27    relevant discovery deadline expired. (Doc. No 55 at 5.) Defendants have moved to strike that

28    expert report. (Doc. No 58 at 12.) Because the court has not relied on that expert report in this

                                                          9
     Case 1:18-cv-00636-NONE-SAB Document 63 Filed 09/01/21 Page 10 of 10


 1    order, it declines to rule on the request to allow late expert disclosure at this time. The court

 2    observes, however, that given the ongoing judicial emergency in this district and the length of

 3    time that is likely to pass before this matter can be tried, any prejudice stemming from the late

 4    disclosure may well be curable.

 5                                              CONCLUSION

 6           For the reasons explained above:

 7           1.      Defendant motion requesting an adverse inference be drawn against the Laurino

 8    Plaintiffs (Doc. No. 54) is denied;

 9           2.      Defendant’s motion for imposition of terminating sanctions against the Laurino

10    Plaintiffs (Doc. No. 54) is denied; and

11           3.      The Laurino Plaintiffs’ request to present a handwriting expert disclosed after the

12    deadline for doing so under the scheduling order (Doc. No. 55) and defendants’ motion to strike

13    that report (Doc. No. 58) are denied as moot in connection with resolution of the pending motion

14    and otherwise without prejudice to renewal.

15    IT IS SO ORDERED.
16
         Dated:     August 31, 2021
17                                                        UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28

                                                         10
